Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-1997

Smith v. Magras
Precedential or Non-Precedential:

Docket 96-7660




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Smith v. Magras" (1997). 1997 Decisions. Paper 191.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/191


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled August 14, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-7660

ALAN D. SMITH; KATHLEEN MACKAY;
ADAM G. CHRISTIAN; BARBARA WEATHERLY;
APPELLEES
DE VOS & CO.; VIRGIN ISLANDS BAR ASSOCIATION

v.

CLEMENT MAGRAS, INDIVIDUALLY AND IN HIS
CAPACITY AS COMM. OF DEPT. OF LICENSING AND
CONSUMER AFFAIRS

CLEMENT MAGRAS & *GOVERNMENT OF THE
VIRGIN ISLANDS
APPELLANTS

*(pursuant to Rule 12(a) F.R.A.P.)

On Appeal From the United States District Court
of the Virgin Islands
Division of St. Thomas
(D.C. Civ. No. 94-cv-00012)

Argued: April 8, 1997

Before: BECKER, ROTH and WEIS,
Circuit Judges.

(Filed August 14, 1997)
JULIO A. BRADY, ESQUIRE
Attorney General

PAUL L. GIMENEZ, ESQUIRE
Solicitor General

FREDERICK HANDLEMAN,
 ESQUIRE (ARGUED)
Assistant Attorney General
Virgin Islands Department of Justice
48B-50C Kronprindsens Gade
GERS Building, Second Floor
St. Thomas, U.S. Virgin Islands
 00802

Attorneys for Appellants

DENISE FRANCOIS, ESQUIRE
 (ARGUED)
ADAM G. CHRISTIAN, ESQUIRE
Hodge and Francois
1340 Taarneberg
Charlotte Amalie, St. Thomas
U.S. Virgin Islands 00802

Attorneys for Appellees

OPINION OF THE COURT

BECKER, Circuit Judge.

The Virgin Islands legislature has enacted a business
licensing scheme pursuant to which every person "wishing
to engage in any business, occupation, profession or trade"
listed in the statute is required to obtain a license and pay
an annual license fee. V.I. Code. Ann. tit. 27, § 301(a)
(1997). One of the listings is "Attorney," for which the
annual fee is $500. See id. § 302. The question presented in
this appeal is whether the license fee must be paid by
attorneys whose sole practice (and income) is as law firm
employees. The obligation of law firm partners and of sole

                               2
practitioners to obtain a license and pay the fee is
unquestioned.

The plaintiffs are four attorneys who are members of the
Virgin Islands Bar, a law firm, and the Virgin Islands Bar
Association (collectively, "the plaintiffs"). In September
1992, defendant Clement Magras, Commissioner of the
Virgin Islands Department of Licensing and Consumer
Affairs ("Commissioner"), informed the plaintiffs that they
were required to obtain a business license from his
department in order to practice law in the Virgin Islands.
After some correspondence which failed to resolve the
matter, the plaintiffs brought suit in the Territorial Court of
the Virgin Islands. That court issued an injunction against
collection of the fees; the Appellate Division of the District
Court of the Virgin Islands affirmed. The Territorial and
District Courts concluded that, under the statutory
scheme, the obligation to obtain a license runs only to the
partners of the firm for which the non-owner attorneys
work. The appellate panel grounded this interpretation on
its reading of the statutory language; on the
Commissioner's historical interpretation of the statute, to
which it apparently gave some deference; and on its belief
that application of the licensing provisions to non-owner
attorneys might, in view of the sanctions available to the
Commissioner for non-payment of the license fees,
somehow trench upon the power of the courts to regulate
the practice of law.

Finding the statutory language quite clear and
susceptible to no interpretation other than that all
attorneys, whether or not employed by others, are subject
to the license requirement and fee, we reverse. We therefore
need not reach the administrative interpretation issue. We
also summarily reject the plaintiffs' argument that the
application of the licensing scheme to all attorneys would
violate the Equal Protection Clause. Further, given the
concession by the Commissioner that he would not employ
his power under the licensing scheme to interfere with the
judiciary's role in regulating the professional conduct and
competence of attorneys, and given the absence of any
pending or threatened action that might involve such
interference, we have little difficulty with the contention

                               3
that the licensing scheme infringes the power of the courts
to regulate the bar. In the course of discussing the power
of the courts to regulate the bar, we hold, for the first time,
that the principle of separation of powers applies to the
coordinate branches of the Virgin Islands government.

I. THE LICENSING STATUTE

Consideration of the contentions of the parties requires
that we set forth the relevant text of §§ 301 and 302. It is
as follows:

§ 301. Licenses required; application forms;
qualifications and limitations

 (a) Every person or association wishing to engage in
any business, occupation, profession, or trade listed in
section 302 of this chapter, as a condition precedent to
engaging in any such business, occupation, profession,
or trade, shall apply in writing to and obtain from the
Commissioner of Licensing and Consumer Affairs
(referred to as the "Commissioner" in the remainder of
this chapter) a license to engage in or to conduct such
business, occupation, profession or trade.

 (b) Applications for licenses under this chapter shall
be made on forms prescribed and furnished by the
Commissioner. As part of or in connection with any
application the applicant shall furnish information
concerning his identify, personal history, experience,
business record, purposes, record of any conviction of
any offense which is a felony or crime involving moral
turpitude in the jurisdiction where the offense
occurred, and any other pertinent facts that the
Commissioner may reasonably require.

 In the case of corporations or partnerships the
preceding requirements shall be applicable to all of the
shareholders or partners. . . .

 (c) If the applicant is a partnership or a corporation,
the application shall designate each member, officer, or
employee who will exercise the powers to be conferred
by the license upon such partnership or corporation.
The Commissioner may require any such member,

                               4
officer or employee to furnish him with the information
required of applicants under subsection (b) of this
section.

. . . .

§ 302. Same; business, occupations, professions and
trades covered; fees

 (a) The following annual license fees   are made
applicable to and shall be levied upon   all persons and
associations engaged in the designated   businesses,
occupations, professions and trades in   the Virgin
Islands of the United States:

. . .

Attorney [$] 500

. . . .

We will refer to these provisions throughout our
discussion. We also attach the schedule contained in § 302
as an appendix.

II. PROCEDURAL HISTORY; THE APPELLATE PANEL
OPINION

In September 1992, the Commissioner issued letters to
the plaintiffs informing them that they were required to
obtain business licenses pursuant to the Virgin Islands
licensing statute. The plaintiffs responded that, as
employees of law firms whose partners or shareholders
were properly licensed, there was no requirement that they
be licensed individually. The plaintiffs requested a hearing.
More correspondence followed, culminating in the
Commissioner's threats to publish the names of the
plaintiffs not in compliance with the licensing statute and
to refer the matter for possible criminal prosecution.

The plaintiffs brought suit in the Territorial Court of the
Virgin Islands. The Territorial Court issued a permanent
injunction enjoining the Commissioner from collecting
license fees from non-owner attorneys who work at law
firms. The Commissioner appealed.

                               5
In affirming the order of the Territorial Court, the
Appellate Division of the District Court proceeded from a
rendering of the statute that highlighted certain words and
phrases. In § 301(a), the appellate panel underscored
"[e]very person or association." In § 301(b), it stressed the
provision that "[i]n the case of corporations or partnerships
the preceding requirements shall be applicable to all of the
shareholders or partners." And, in § 301(c), it highlighted
the following sentence:

If the applicant is a partnership or a corporation, the
application shall designate each member, officer, or
employee who will exercise the powers to be conferred
by the license upon the partnership or corporation.

(emphasis added by Appellate Division).

The panel then stated:

The only reasonable, logical and consistent inference
we draw from the highlighted words is that the license
is to be granted to the partnership or corporation itself,
not to "each member, officer or employee who will
exercise the powers of the license."

The panel then turned to the interpretation given the
statute by the administrative agency charged with its
enforcement. The panel looked to the form distributed by
the Commissioner to all license applicants, which, inter
alia, requests the applicant to check off:

"TYPE OF ORGANIZATION" it is: a sole proprietorship,
reflecting the word "person" used in subsections 301(a)
& (b) and 302(a); or a corporation, a partnership, a
joint venture, reflecting the word "association" in those
same subsections.

In the Appellate Division's view:

The only mention of employee is the application's
request for the total estimated number of employees; it
does not require the applicant to identify these
employees by listing their names and/or positions.
None of the remaining requirements on the application
form have any relevance to the question whether
separate license fees can be taxed to attorney-
employees of private law firms.

                               6
The court also noted that, prior to Commissioner
Magras's September 1992 letters, the Commission had not
required an attorney to apply for and pay for a separate
business license unless the attorney had an ownership
interest in the law partnership or corporation that
employed him or her. It also pointed out that, although
"Travel Ticket Agent" is listed as an occupation required to
obtain a license, the department does not require a travel
agent working as an employee of a travel agency to pay a
separate license fee. The court analogized the non-owner
attorney in a law firm to an employee of a travel agency and
concluded that the two should be treated similarly. The
court opined that a non-owner attorney in a law firm is not
conducting business. Rather, the court reasoned, a non-
owner attorney is working on behalf of the firm, which is
conducting business.

Finally, the court cautioned that the provisions of the
licensing scheme allowing the Commissioner to base
licensing decisions on the moral character or misconduct of
the licensee violated the principle of separation of powers.
Because such provisions effectively regulated attorneys in
the Virgin Islands, the court reasoned, they impermissibly
allowed the Commissioner, at least potentially, to operate in
areas under the exclusive control of the judiciary.

The plaintiffs' arguments before us have essentially
tracked the appellate division's position. In addition, they
contend that applying the licensing scheme to non-owner
attorneys would deny such attorneys equal protection of
the laws. That is so, they submit, because these attorneys
would be required to pay the licensing fee while other,
allegedly similarly situated employees would not be so
required.

The Commissioner appeals from the order of the
appellate division. The Commissioner argues that the plain
language can be interpreted only to mean that the licensing
requirements apply to all attorneys, and, in the alternative,
that any ambiguity in the statute should be resolved in
favor of the agency charged with its interpretation, which,
in this case, determined that the statute applies to all
attorneys. The Territorial Court had original jurisdiction
pursuant to V.I. Code Ann. tit. 4, § 76(a) (Supp. 1994). The

                               7
Appellate Division had jurisdiction over the appeal from the
Territorial Court pursuant to V.I. Code Ann. tit. 4, § 33
(Supp. 1994). We have jurisdiction over the appeal of the
final order of the appellate division pursuant to 48 U.S.C.
§ 1613a(c).

We review the grant of a permanent injunction for abuse
of discretion. See International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America,
UAW v. Mack Trucks, Inc., 820 F.2d 91, 94-95 (3d Cir.
1987). "An abuse of discretion exists where the district
court's decision rests upon a clearly erroneousfinding of
fact, an errant conclusion of law, or an improper
application of law to fact." Id. at 95. Statutory construction
is a legal question, over which we exercise plenary review.
See Air Courier Conference of America/Int'l Comm. v. United
States Postal Serv., 959 F.2d 1213, 1217 & n.3 (3d Cir.
1992). Therefore, in the context of the present appeal, if,
after our plenary review, we conclude that the Territorial
Court erred as a matter of law in interpreting the licensing
statute, we may say that it did not act within its discretion
in issuing the permanent injunction.

III. DISCUSSION

A. Professional Licensing Schemes in General

Licensing schemes similar to that at issue here are not
uncommon. More often than not, these schemes, by their
very terms, apply to attorneys. Their form varies: some
operate statewide, others are local enactments; some
merely generate revenue by way of fees, others include
regulatory provisions that govern conduct. Not surprisingly,
there is a substantial body of state law governing such
arrangements. See David B. Sweet, Annotation, Validity of
State or Municipal Tax or License Fee Upon Occupation of
Practicing Law, 50 A.L.R. 4th 467 (1986); 9 Beth A. Buday
& Julie Rozwadowski, McQuillin, The Law of Municipal
Corporations §§ 26.128, 26.130 (3d ed. 1995). Often,
attorneys subject to these schemes will challenge them on
numerous grounds, basing their challenges on federal and
state constitutional or statutory law. Although we have

                               8
undertaken no systematic study, our research indicates
that, for the most part, these arrangements are largely
unobjectionable and are ordinarily approved by state
courts.

Without attempting our own synthesis of the case law, we
offer some representative examples of cases addressing
such schemes. In Sterling v. City of Philadelphia, 106 A.2d
793 (Pa. 1954), an oft-cited case, the Supreme Court of
Pennsylvania upheld a city ordinance that established a
mercantile tax that applied to attorneys. In so doing, the
court reasoned that a pure revenue-raising measure does
not infringe on the power of the state courts to regulate
attorneys because such a measure does not affect the
rights and duties of an attorney in carrying out his
profession. See id. at 796-98. It stated further that "the
privilege of practicing law carries with it no exemption from
the duties of citizenship, including the sharing with all
others the expense of government, national, state and
municipal." Id. at 796. Courts reaching a similar conclusion
include Kradolfer v. Smith, 805 P.2d 1266 (Mont. 1990),
Mire v. City of Lake Charles, 540 So. 2d 950 (La. 1989),
Gleason v. City Council of Augusta, 251 S.E.2d 536 (Ga.
1979), and Lublin v. Brown, 362 A.2d 769 (Conn. 1975).

Courts have taken a different view of measures that
include regulatory provisions placing conditions on the
practice of law. For example, in Sexton v. City of Jonesboro,
481 S.E.2d 818 (Ga. 1997), the Supreme Court of Georgia
invalidated a municipal ordinance that required, as a
precondition to engaging in the practice of law, the payment
of a fee. Although it recognized the right of local
governments to tax attorneys, the court held that this
particular measure was regulatory and therefore infringed
on the exclusive power of the courts to regulate attorneys.
See id. at 820. At least one court has even invalidated a
measure that was non-regulatory and only revenue-raising.
In Sharood v. Hatfield, 210 N.W.2d 275 (Minn. 1973), the
Supreme Court of Minnesota held that a statute that
diverted registration fees collected statewide from attorneys
to general treasury funds improperly infringed on the
constitutionally provided, exclusive power of the courts to
regulate attorneys. See id. at 279-82.

                               9
Sexton and Sharood notwithstanding, it is the rare case
in which licensing schemes are found infirm. See generally,
Sweet, supra §§ 11-13. On the contrary, such schemes are
routinely upheld, even in the face of challenges based on
state constitutional law.

B. Plain Language

We begin our analysis by examining the relevant
language of the Virgin Islands statute. The general standard
for statutory interpretation is well known and not in
dispute here. The "first step in interpreting a statute is to
determine whether the language at issue has a plain and
unambiguous meaning with regard to the particular dispute
in the case." Robinson v. Shell Oil Co., ___ U.S. ___, 117 S.
Ct. 843, 846 (1997). If so, our inquiry is at an end. See id.
Of course, interpretation of a statute involves the
examination of the statute as a whole. See id. In that sense,
we must endeavor to give each word of the statute operative
effect. See Walters v. Metropolitan Educ. Enters., ___ U.S.
___, 117 S. Ct. 661, 664 (1997). In other words, "[s]tatutory
construction `is a holistic endeavor.' " United States Nat'l
Bank of Or. v. Independent Ins. Agents, ___ U.S. ___, 113 S.
Ct. 2173, 2182 (1993) (quoting United Savings Ass'n of Tex.
v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365,
371 (1988)).

In our view, the language of the statute in dispute is
entirely plain. Section 301 requires "[e]very person or
association wishing to engage in any business, occupation,
profession, or trade listed in section 302" to obtain a license
to do so. V.I. Code Ann. tit. 27, § 301(a) (1997) (emphasis
added). Section 302 states that the license fee requirement
is "made applicable to and shall be levied upon all persons
and associations engaged in the designated businesses,
occupations, professions and trades." Id. § 302 (emphasis
added). "Attorney" is listed in § 302. See id. Therefore, the
plain language of the statute unambiguously states that
every individual who wishes to practice as an attorney must
obtain a license.1 We believe the case to be that simple.
_________________________________________________________________

1. The statute exempts attorneys who work for the government. See V.I.
Code Ann. tit. 27, § 306 (1997). We have earlier held that the exemption
is valid and does not violate the principle of equal protection. See Hollar
v. Government of the Virgin Islands, 857 F.2d 163, 171 (3d Cir. 1988).

                               10
We also note that the statute distinguishes between
instances in which an entity is potentially subject to a
license and those in which individuals, including
employees, are potentially subject to a license (depending
on whether the entity or individual is "engaged in" the listed
activity). For example, because "[b]aby sitting service" is
listed in § 302 as an entity, i.e., the relevant licensee is the
"service" as an entity, only the service itself, and not the
employees of the service, would be subject to the licensing
requirement. By contrast, because "[a]ttorney" is listed in
§ 302 as an individual, each individual attorney is subject
to the licensing requirement, whether he or she is an
employee or not. In certain circumstances, the statute also
requires a license of both the entity and the employees. For
example, § 302 requires a license of a "[b]arber shop" and
of each "[b]arber," "[b]arber apprentice," and "[b]arber
temporary." In short, the distinctions that the Virgin
Islands legislature drew in § 302 strongly suggest that the
legislature intended to require licenses of entities in some
instances, of employees of entities in others, and of both
entities and employees in still others.2 By employing the
term "[a]ttorney," the legislature appears to have intended
to license attorneys as individuals.

The plaintiffs only response to the foregoing is to argue
that this interpretation cannot be reconciled with the
language of other provisions of the licensing statute. In
particular, they submit that these other provisions
(highlighted supra at part I) make it clear that in corporate
or partnership settings, only the corporation or partnership,
and not the employees, need obtain a license. Because non-
owner attorneys in a law firm are mere employees, the
plaintiffs reason that these other provisions exempt non-
owner attorneys from the licensing requirements. We
disagree.

The plaintiffs point first to the second paragraph of
§ 301(b), which governs the information a corporation or
_________________________________________________________________

2. It is unclear whether the Commissioner has enforced the licensing
statute against all the employees who may be subject to its
requirements. At all events, a claim of impermissible selective
enforcement has not been raised and we do not reach that issue.

                               11
partnership must submit with an application for a license.
Under that paragraph, when a corporation or partnership
applies for a license, "all of the shareholders or partners"
must submit certain information along with the
corporation's or partnership's application. Id. § 301(b).
Because § 301(b) only requires information from
"shareholders or partners," the plaintiffs submit that non-
shareholders and non-partners are exempt from the
licensing requirements altogether. The plaintiffs read too
much into this provision. The second paragraph of § 301(b)
governs, by its very terms, only the application of
corporations or partnerships. It does not govern individual
applications at all.

We note that requiring non-shareholders and non-
partners to submit information along with the corporation
or partnership for whom they work would make little sense.
Such individuals have no de jure say in the governance of
the applicant corporation or partnership, so the licensing
body should have no interest in non-shareholders or non-
partners when determining whether to license a corporation
or partnership qua corporation or partnership. Excluding
non-shareholders and non-partners from the requirements
of the second paragraph of § 301(b), then, is merely a
recognition of the internal structures of corporations and
partnerships. That exclusion says nothing about whether a
non-shareholder or a non-partner need make his own
application for a license.

The plaintiffs, however, read § 301(c) as bolstering their
argument as to the second paragraph of § 301(b). Section
301(c) requires that a corporation or partnership"designate
each member, officer, or employee who will exercise the
powers to be conferred by the license upon such
partnership or corporation." Id. § 301(c). Each designee may
then be required to submit certain information along with
the application of the corporation or partnership. See id.
The plaintiffs contend that this language does not mean
that the designated "member, officer, or employee" is
subject to the licensing requirements. That may be so, but
the argument does not "advance the ball" in this case.
Nothing in § 301(c) states that "each member, officer, or
employee" is not subject to the licensing requirements.

                               12
Moreover, like the second paragraph of § 301(b), § 301(c)
only applies to applications of corporations or partnerships;
it says nothing about applications of individual persons.
And, again like the second paragraph of § 301(b), § 301(c) is
merely a recognition of governance in corporations or
partnerships. A designated "member, officer, or employee,"
by § 301(c)'s definition, will be exercising power within the
corporation or partnership. Therefore, the licensing body
may have some interest in that "member, officer, or
employee" when considering whether to license the
corporation or partnership. In short, the fact that the
licensing body may require § 301(c) designees to submit
certain information is simply inconclusive as to whether
those designees, or any other individual, are subject to the
licensing requirements.3
_________________________________________________________________

3. The plaintiffs also argue that our interpretation would render § 303(a)
meaningless in certain circumstances. Section 303(a) requires that the
licensing body forward applications for licenses to agencies in the
Government of the Virgin Islands charged with historic preservation and
environmental protection so that those agencies can examine the
application for "construction and site acceptability." Id. § 303(a). Because
it would make little sense to review the applications of non-owner
attorneys with respect to "construction and site acceptability," the
plaintiffs reason that non-owner attorneys are not subject to the
licensing requirements. To the extent that this argument has any force,
and we think it does not, it seems totally immaterial for it proves too
much. By their reasoning, the licensing requirements would not apply to
the numerous persons or associations, listed in§ 302, who would not
necessarily construct a building nor even need a building in which to
operate their business, engage in their occupation, practice their
profession, or carry out their trade. If the plaintiffs are correct in their
argument about § 303(a), then the licensing requirements would apply to
none of these businesses, occupations, professions, or trades. Section
303(a) does not exempt a person or association from the licensing
requirements simply because he, she, or it is not concerned with the
construction or siting of a building.

The plaintiffs further argue that § 303b(a) supports their position.
Section 303b(a) requires that "[a]ny entity licensed pursuant to this
chapter shall notify the Employment Security Agency, Virgin Islands
Department of Labor, of its intent to fill an existing position, now vacant
or soon to become vacant, or a new previously unfilled position." Id.
§ 303b(a). Because non-owner attorneys are in no position to hire

                                13
The plaintiffs further claim that our reading of the statute
would produce, as they describe it, the absurd result that
every individual employee in every venture in the Virgin
Islands would be subject to the licensing requirements. We
believe the plaintiffs incorrectly characterize our reading of
the statute. As we have already noted, the statute, by its
very terms, makes clear that not all employees are subject
to the licensing requirements. Further, whether an
individual is subject to the licensing requirement depends
on whether the individual is "engaged in the designated
business[ ], occupation[ ], profession[ ] and trade[ ]." Id.
§ 302 (emphasis added). The issue here, then, is whether
the non-owner attorneys are "engaged in" the profession of
"[a]ttorney," and it is clear beyond doubt that the non-
owner attorneys are "engaged in" in the profession of
"[a]ttorney."

As practicing attorneys in the Virgin Islands, the
plaintiffs must be active members of the Virgin Islands bar.
See V.I. Terr. Ct. R. 305(b). As active members of the Virgin
Islands bar, the plaintiffs must be engaged in the practice
of law. See id. at 306(a). Therefore, the fact that the
plaintiffs are practicing attorneys leads ineluctably to the
conclusion that they are engaged in being attorneys. See
Mayor & Council of Wilmington v. Dukes, 157 A.2d 789, 793
(De. 1960) (classifying employee physicians as carrying out
the medical profession); Brinton v. City of Jonesboro, 320
S.W.2d 272, 273 (Ark. 1959) (classifying employee attorneys
as carrying out the legal profession).4 This conclusion is not
_________________________________________________________________

anyone, the plaintiffs reason that non-owner attorneys must not be
subject to the licensing requirements. This argument is also flawed.
First, by its very terms, § 303b(a) only applies to entities; it does not
apply to individual persons. Second, the argument similarly proves too
much. By the reasoning of the plaintiffs, § 303b(a) would exempt
numerous businesses, occupations, professions, and trades listed in
§ 302 from the licensing requirements. Just because these businesses,
occupations, professions, or trades -- by their very nature -- will not be
hiring any employees does not mean that § 303b(a) exempts them from
the licensing requirements. If § 303b(a) did work such exemptions, then
these businesses, occupations, professions, and trades would be read
out of § 302.

4. The plaintiffs point to language in § 306, the exemption for
government attorneys, see supra note 1, for further support of their

                               14
affected by the fact that the attorneys at issue in this case
are non-owner attorneys in a law firm.5 Further, that non-
owner attorneys at law firms may be "engaged in" the
profession of "[a]ttorney" does not determine whether other
employees, in other fields, are "engaged in" a listed
business, occupation, profession, or trade.6

In sum, the plain language of the statute renders it
applicable to non-owner attorneys employed by law firms.7
_________________________________________________________________

position. They note that the section will not apply if the exempted
individual is "engaged in the conduct of business pursuits for profit." V.I.
Code Ann. tit. 27, § 306 (1997). According to the plaintiffs, such
language implies that the licensing scheme applies only to the business
entity and not to employees, because it is the business entity that is
seeking the profits. We believe such language implies exactly the
opposite. If the licensing scheme applied only to business entities and
not to employees, there would be no need for the exemption in the first
place; government attorneys are mere employees.

5. We caution that our holding extends only to those non-owner
attorneys of law firms who work in the Virgin Islands and have been
admitted to the Virgin Islands bar to practice before the local courts by
the regular admission rules. Our holding does not address those
attorneys who have been admitted to the Virgin Islands bar pro hac vice
or by the special admission rules, who do not ordinarily work in the
Virgin Islands, or who have been admitted in the Virgin Islands only to
practice before the District Court of the Virgin Islands. We do not reach
the question whether such attorneys are "engaged in" being attorneys in
the Virgin Islands.

6. The kernel of Judge Weis' argument is that, while the statute,
particularly § 302(b), seemingly covers virtually everyone in the work
force, the (inconsistent) administration of the statute negates that view,
and counsels that employees are simply not covered. As we have noted
above, see supra, note 2, the matter of selective enforcement is not
before us. We do note, however, that Judge Weis reads too much into the
catch-all provision. As we understand the reference to "[a]ny person or
association engaged in a business, occupation, profession, or trade" not
listed or not covered by any other provision of this Code, who is to
obtain an annual license at a fee of $100, it deals with a new occupation
that did not previously exist (e.g. "Internet Counsultant"), or an
occupation not at all mentioned in § 302(a), either on its own, or as part
of an entity.

7. Our conclusion about the plain language of the statute effectively
disposes of the argument, advanced by the Commissioner, that we must

                               15
C. Separation of Powers

The plaintiffs contend that applying the licensing
requirements to them would violate the principle of
separation of powers. They argue that the judicial branch of
the Virgin Islands enjoys exclusive control over the
regulation of the practice of law in the Virgin Islands.
Because the licensing scheme is itself a form of regulatory
control, the plaintiffs continue, imposing that scheme on
attorneys would allow executive agencies to regulate
attorneys and thereby to encroach on the judiciary's
domain. Of particular concern to the plaintiffs are those
provisions of the licensing statute that allow executive
agencies to deny a license to or revoke a license from those
whose moral character or misconduct renders them unfit to
engage in business in the Virgin Islands, see V.I. Code
Ann., tit. 27 § 304(a)(2) (1997), or those who allow improper
or wrongful behavior on their business premises, see id.
§ 304(a)(3). The plaintiffs also profess concern about those
provisions that allow the executive agencies to enjoin a
person from engaging in business without a license. See id.
§§ 307(c), 307a(b). The plaintiffs' concerns (and their claims)
must, however, be deemed tempered by the Commissioner's
_________________________________________________________________

give deference to the interpretation given the statute by the agencies
charged with enforcing it. This argument is drawn from Chevron, U.S.A.,
Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).
Assuming without so holding that the principles of Chevron apply to the
relationship of the executive agencies and the courts in the Virgin
Islands, the well-known two-part test enunciated in Chevron would
dictate that our inquiry here begins and ends with the first part of the
test, whether the statute is ambiguous. Because the statute here is
clear, there is no need to move to the second part of the test, whether
the agency has permissibly construed the statute. Similarly, our
conclusion about the plain language effectively disposes of the argument,
advanced by the plaintiffs, that ambiguous statutory language dealing
with licensing schemes is to be interpreted against the government.
Assuming without so holding that this is a correct proposition of law,
that proposition would have no place in this case because, as we have
discussed, the language of the statute is not ambiguous.

Finally, the plaintiffs contend that our reading of the licensing statute
would render the licensing scheme in violation of the Equal Protection
Clause. We have considered that contention and find it utterly baseless.
We therefore reject it summarily.

                               16
explicit disclaimer, in this court, of authority to interfere
with the court's control over lawyers: "At no time has the
[Commissioner] disagreed with the power of the court to
regulate the professional conduct of attorneys." Appellant's
Reply Brief at 4. Moreover, the Commissioner acknowledges
that "the court licenses to regulate professional conduct
and competence." Id. There is no action before the court --
or apparently even contemplated by the Commissioner -- to
disbar a delinquent attorney or to regulate his professional
practice, judgment, or activity. Thus the potentional
infringement is more modest than was originally supposed.
The plaintiffs have nonetheless mounted a separation of
powers-based challenge to the statute even insofar as it
requires licensure, and hence we must address the issue.8

At the threshold, we hold that the doctrine of separation
of powers applies with respect to the coordinate branches of
government in the Virgin Islands. The Organic Act of the
Virgin Islands created three branches of government in the
Virgin Islands. See 48 U.S.C. § 1571 (legislative branch); id.
§ 1591 (executive branch); id. § 1611 (judicial branch).
Congress therefore implicitly incorporated the principle of
separation of powers into the law of the territory. See
Springer v. Government of the Philippine Islands, 277 U.S.
189, 199-202 (1928).

In Springer, the Supreme Court examined the structure
of government in the Philippines, then a territory of the
United States. The Court noted that Congress, in enacting
the Philippine Organic Act, created three branches of
government. See id. at 201. In so doing, the Court
continued, Congress incorporated the principle of
separation of powers into Philippine law. It stated that "as
a general rule inherent in the American constitutional
system . . . unless otherwise expressly provided or
incidental to the powers conferred, the Legislature cannot
exercise either executive or judicial power; the executive
cannot exercise either legislative or judicial power; the
_________________________________________________________________

8. See Appellees Brief at 15 et seq.

                               17
judiciary cannot exercise either executive or legislative
power." Id. at 201-02.9

Because the issue before us is whether the licensing
scheme infringes on judicial power, we must first discuss
the scope of the relevant judicial power. The Organic Act, as
amended in 1984, provides that "[t]he rules governing the
practice and procedure of the courts established by local
law and those prescribing the qualifications and duties of
the judges and officers thereof . . . shall be governed by
local law or the rules promulgated by those courts." 48
U.S.C. § 1611(c) (emphasis added). It is thus clear from the
Organic Act itself that local law -- enacted by the Virgin
Islands legislature -- may have some role to play in the
regulation of attorneys (officers of the court). Put differently,
the Organic Act envisions the possibility of the sharing of
power over the regulation of attorneys between the Virgin
Islands courts and the Virgin Islands legislature, at least to
the extent of imposing a license fee. The possibility of that
sharing itself disposes of the argument that the application
of the licensing scheme to attorneys violates the principle of
separation of powers.

The plaintiffs and the appellate division, however, point
to provisions of the Virgin Islands Code that, they contend,
_________________________________________________________________

9. In addition to Springer, we draw support for our conclusion from two
other lines of authority. The first is our own jurisprudence. We have
often assumed, without squarely holding, that the doctrine of separation
of powers applies with respect to the coordinate branches of government
in the Virgin Islands. See, e.g., Territorial Ct. of the Virgin Islands v.
Richards, 847 F.2d 108, 112 (3d Cir. 1988); Government of the Virgin
Islands v. Harrigan, 791 F.2d 34, 37 n.1 (3d Cir. 1986); Dennis v. Luis,
741 F.2d 628, 631-38 (3d Cir. 1984); Block v. Potter, 631 F.2d 233, 239-
40 (3d Cir. 1980). The second is the jurisprudence of the District Court
of the Virgin Islands and the Territorial Court, which have routinely
applied the doctrine of separation of powers. See, e.g., Bryan v. Liburd,
CIV. No. 711/96, 1996 WL 785997, at *2 (Terr. Ct. V.I. Dec. 30, 1996);
Dawsey v. Government of the Virgin Islands, 931 F. Supp. 397, 401
(D.V.I.), aff 'd, 106 F.3d 384 (3d Cir. 1996), cert. denied 65 U.S.L.W.
3820 (U.S. June 16, 1997) (No. 96-1803); Luis v. Dennis, 576 F. Supp.
733, 734 (D.V.I. 1983), vacated by 751 F.2d 604 (3d Cir. 1984);
Municipality of St. Thomas & St. John v. Gordon, 78 F. Supp. 440, 442-
44 (D.V.I. 1948).

                               18
provide the judiciary with exclusive control over the
regulation of attorneys in the Virgin Islands. The first
provision is V.I. Code Ann. tit. 4, § 441 (1967 & Supp.
1994). Section 441 grants jurisdiction over the regulation of
attorneys in the Virgin Islands to the district court. But,
even if § 441 retains any vitality after the passage of 48
U.S.C. § 1611(b) and V.I. Code Ann. tit. 4, § 76(a) (Supp.
1994), see In re Application of Moorhead, 27 V.I. 74, 80-84
(V.I. Terr. Ct. 1992) (holding that § 1611(b) and § 76(a) shift
control over the regulation of attorneys in the Virgin Islands
from the district court to the Territorial Court), it would not
provide support for the contentions of the plaintiffs. Section
441 does not, by its terms or otherwise, vest exclusive
control over the regulation of attorneys in the judiciary.
Moreover, nothing in Moorhead or § 76(a), to which the
plaintiffs also point, alters the possibility of the sharing of
power arrangement embodied in § 1611(c).

The plaintiffs also seek support for their argument from
the inherent power of courts to control the admission of
attorneys to practice before them. Although the inherent
power of the courts to regulate attorneys is well
established, see, e.g., Ex parte Secombe, 60 U.S. (19 How.)
9, 13 (1857), it is also well established that legislatures
have the power to cabin inherent power in courts of their
own creation. See Chambers v. NASCO, Inc., 501 U.S. 32,
47 (1991); see also Secombe, 60 U.S. (19 How.) at 13-14.
Although not directly on point, Secombe and Chambers
provide some instruction. Congress allowed for the creation
of local Virgin Islands courts; it can certainly restrict their
power. In this case, Congress did so by including in
§ 1611(c) the possibility of a sharing arrangement.

We have held that the exercise of legislative power in this
regard is at least partially circumscribed. In Eash v. Riggins
Trucking, Inc., 757 F.2d 557 (3d Cir. 1985) (en banc), we
described three categories of inherent powers: (1)
irreducible powers derived from Article III over which courts
have absolute command; (2) essential powers that Congress
may regulate but not abrogate or render practically
inoperative; and (3) useful powers that exist only in the
absence of legislative directive to the contrary. See id. at
562-64. It cannot seriously be said, however, that the

                               19
power to regulate attorneys is one of the irreducible powers
of a court completely immune from legislative interference.
As we explained in Eash, such powers exist in "an
extremely narrow range of authority involving activity so
fundamental to the essence of an autonomous court as a
constitutional tribunal that to divest the court of absolute
command within this sphere is really to render practically
meaningless the terms `court' and `judicial power.' " Eash,
757 F.2d at 562.

But even assuming that the power to regulate attorneys
is essential to the functioning of a court, the interference
here is minimal and in no way renders inoperative that
power. Congress has not, by § 1611(c), abrogated the power
to regulate attorneys; it has merely allowed for the division
of that power. At all events, there can be no dispute that
attorneys, like other citizens, are subject to criminal and
administrative sanctions as well as the usual collection
remedies for failure to pay taxes or licensing fees.
Enforcement of such obligations does not impair the
judiciary's supervision of the Bar. See, e.g., Sterling v. City
of Philadelphia, 106 A.2d 793, 796-97 (Pa. 1954).

Our discussion is not inconsistent with the state court
cases that have invalidated similar licensing schemes
because such schemes infringe on the power of the courts
to regulate attorneys. Such cases are grounded on the
exclusive control over the regulation of attorneys the
particular state had vested in its judiciary. We mention one
case as an example. In Harlen v. City of Helena, 676 P.2d
191 (Mont. 1984), the Supreme Court of Montana
invalidated a city ordinance requiring a fee of all persons or
entities carrying out business in the city. See id. at 192.
Vital to the court was the fact that it had exclusive
authority, pursuant to the state constitution, to promulgate
rules governing attorneys. See id. at 193.

In sum, the principle of separation of powers is not
violated by the application of the Virgin Islands licensing
scheme to attorneys. The order of the appellate division
affirming the order of the Territorial Court issuing a
permanent injunction against enforcement of the licensing
statute against non-owner attorneys will be reversed.

                               20
WEIS, Circuit Judge, dissenting.

The Territorial Court and the Appellate Division of the
District Court of the Virgin Islands read the licensing
provisions as a whole and construed them to be generally
directed to business entities, partnerships, and
corporations, rather than to individual employees. I agree
and would affirm.

The statute says in very broad terms that "[e]very person
or association wishing to engage in any business,
occupation, profession, or trade listed in section 302" must
obtain a license. V.I. Code Ann. tit. 27, § 301(a) (1997). In
turn, section 302 lists several hundred occupations,
services, professions, and callings, including such diverse
classifications as itinerant vendors, judo instructors,
machine shops (but not machinists), masonry contractors
(but not masons), master plumbers, modeling agencies (but
not models), pharmacies (but not pharmacists), public
accountants, and attorneys. Section 302 includes
restaurants classified by the number of tables, but does not
list cooks or waiters.

The fees for section 302 licenses range from $10 for a
temporary barber to $2,000 for business management or
consulting firms representing 100 or more foreign service
corporations. As a catchall, section 302(b) provides that
"[a]ny person or association engaged in a business,
occupation, profession, or trade" not listed "or not covered
by any other provision of this Code shall obtain an annual
license at a fee of $100."

Despite the majority's view to the contrary, the statute,
on its face, applies to every person who receives
compensation from an "occupation" as well as to those
individuals who engage in a business, profession, or trade.
The only exemptions are those specified in section 306 for
governmental, religious, charitable, benevolent, and
educational organizations.

Despite the broad language in sections 301 and 302, the
government does not contend that the licensing statute was
intended to cover such an all encompassing swath of the
working population. Indeed, the government disclaims such
an expansive interpretation. The simple language

                               21
construction adopted by the majority, therefore, has been
rejected by the licensing body itself.

From the record, it appears that the government has not
enforced the wording of the catchall clause, rather it has
pursued a policy of licensing business entities instead of
their employees. For example, the Territorial Court
observed that, in a prior proceeding, an official of the
Consumer Service Administration (entrusted with
enforcement of the statute) testified that although travel
agents are listed in section 302, they "are not required to be
licensed, unless they possess an ownership interest in the
business for which they work, because they are not
professionals, but merely employees." Smith v. Magras, Civ.
No. 167/1993, 1993 WL 566406 at *5 (Terr. Ct. V.I. Dec.
17, 1993).

The statute itself, in sections 301(b) and (c), requires that
an application for a license be made on a form furnished by
the Commissioner of Licensing and Consumer Affairs.
Applicants must provide information about their personal
history, experience, business record, and criminal record.
In designating who should submit applications, section
301(b) states that "[i]n the case of corporations or
partnerships the preceding requirements" apply to "all of
the shareholders or partners." In all cases,"such
requirements shall be applicable to the actual owners and
not merely to the nominal owners." Id.

Significantly, employees of corporations and partnerships
are not listed among those who must submit information.
Thus, in the case of a corporation, as the statute reads, a
shareholder must submit personal data, but the president,
who is merely an employee, need not. Similarly, as
to partnerships, the statute makes no mention of
"employee." Subsection 301(c), however, provides that a
corporation or partnership application "shall designate each
member, officer, or employee who will exercise the powers
to be conferred by the license upon such partnership or
corporation." This subsection does not in any way require
an employee to apply for a license.

Although the Commissioner now takes the position that
all lawyers in private practice must pay the license because

                               22
it is personal to them, that principle has not been
consistently applied. As the district court noted, in the
past, the Commissioner had not required an attorney to
pay a licensing fee "unless the attorney had an ownership
interest in the law partnership or corporation by which she
was employed." Magras v. Smith, 940 F. Supp. 124, 129
(D.V.I. 1996).

To adopt the Commissioner's current position that a
license is personal would mean that an automobile
mechanic who is employed by a repair shop (which must be
licensed under section 302(a)) must also obtain a license for
his occupation or trade under section 302(b). Similarly, a
carpenter employed by a large construction firm would have
to obtain an individual license, as would a clerk in a retail
establishment. That, however, is not what the
Commissioner's practice is, or has been.

The Commissioner's litigation posture in an earlier case
in this Court is revealing. Section 306 exempts "agencies of
the Virgin Islands or of the United States Government, [ ]
religious, charitable, benevolent, or educational
associations." Significantly, that section does not mention
"employees" of such institutions. However, in Hollar v.
Government of the Virgin Islands, 857 F.2d 163, 171 (3d
Cir. 1988), the government argued that because they are
merely employees of various agencies, government
attorneys fall under the blanket exclusion.

Additionally, the Commissioner contended that
government attorneys were only employees because their
pre-determined salaries did not depend on the attorneys'
caseload or success rate. See Smith, 1993 WL 566406 at *4
(discussing the Commissioner's arguments in Hollar). That
latter comment, of course, is irrelevant and, in any event,
may well be said of an associate attorney employed by a law
firm.

To be consistent, the Commissioner's position that an
attorney working for a government salary is an employee
and, as such, not subject to the tax, should carry over to
an employee lawyer of a law firm who similarly should not
be obligated to obtain a license. The exemption of employee
lawyers is what the government successfully advanced in

                               23
Hollar and that status should apply to plaintiffs here as
well.

The district court's conclusion that the statute should be
construed to apply only to partners in law firms or sole
practitioners who have a proprietary interest is, I believe,
the proper reading. The district court's construction pays
due fealty to the canon of construing the statute as a
whole, gives due regard to the government's consistent
application over the years, and results in a rational
interpretation of the legislation. I would affirm.

                               24
APPENDIX

§ 302 Same; business, occupations, professions and
trades covered; fees

(a) The following annual license fees are made applicable
to and shall be levied upon all persons and associations
engaged in the designated businesses, occupations,
professions and trades in the Virgin Islands of the United
States:

Additional place of brokers business                  $ 50
Advertising                                            150
Air cargo transportation                               500
Air charter service per plan                           100
Air conditioning and refrigeration repair shop         125
Answering service                                       75
Apartment house A, more than 12 units                  250
Apartment house B, 9-12 units                          220
Apartment house C, 5-8 units                           150
Apartment house D, 4 or less units                     100
Appliance repair shop                                  100
Appraiser                                              100
Armored car service                                    300
Artist studios                                         100
Astrology service                                      100
Attorney                                               500
Auto cleaning and polishing service                    100
Automobile towing service                              100
Automobile undercoating                                100
Automotive inspection and diagnostic services          100
Automobile mechanical road service                     100
Baby sitting service                                   100
Baggage, cargo, mail handling                          225
Bakery                                                 200
Barber                                                  50
Barber apprentice                                       25
Barber shop initial issuance                           150
Barber shop renewal                                     75
Barber temporary                                        10
Battery and ignition repair                            100
Beach club                                             100
Beautician apprentice                                   30

                               25
Beautician temporary                                10
Beauty school                                      200
Beauty shop initial issuance                       150
Beauty shop renewal                                 75
Billiard table per table                            30
Blasting service                                   150
Blender, bottler of alcohol beverages              800
Boat building and repair                           125
Boat charter service per boat                      100
Boat rental                                        100
Bookkeeping services                               100
Bowling alley                                      300
Bus transportation per bus                          50
Business and management consultant                 300
Business courses and related training              250
Business Management or Consulting Firm for
 Foreign Sales Corporations:
 Firms managing or consulting for less than 5
 Foreign Sale Corporations                         500
Firms managing or consulting for at least 5 but
 less than 100 Foreign Sales Corporations         1,000
Firms managing or consulting for 100 or
 more Foreign Sales Corporations                  2,000
Butchery                                            300
Cable car sightseeing tours                         125
Cable splicing and related work                     150
Cable television and antenna service                150
Car leasing                                         100
Car Rental A-- 0 to 20 vehicles                     200
Car Rental B-- 21 to 50 vehicles                    300
Car Rental C-- more than 50 vehicles                400
Carpentry contractor                                 75
Carpet laying and related services                  125
Catering service                                    100
Certified public accounting                         300
Charm school                                        100
Check room service                                   50
Claim adjusters                                     150
Clinical laboratory                                 300
Club liquor license                                 200
Cockfighting                                        500
Coffee shop and ice cream parlor                    100

                               26
Coin operated car wash                                 100
Commercial art services                                100
Commercial boat, freight or passengers                 100
Commercial breeding services                           100
Commercial diver                                       100
Commercial kennel                                      100
Commercial laundry                                     200
Commercial school                                      250
Commercial warehousing                                 150
Commodity exchange clearing house                      300
Common carrier int. telecommunication                  150
Communication equipment inst. contractor               150
Communication equipment oper. contractor               150
Concrete pumping                                       250
Construction contractor                                200
Consultation and related therapy services              125
Copyright protection service                           100
Cottage rental                                         100
Credit bureau and collection agency                    200
Customs and visa preparations service                  100
Dance studio                                            50
Dealer in explosives Public Safety                     500
Dental laboratory                                      350
Development and sale of own property                    75
Discotheque-- same as night club
Documentation services for vessels steam ship agent    150
Dog grooming shop                                      100
Draftsman                                               75
Driving school                                         200
Dry cleaning                                           200
Dry docking services                                   200
Drywall-- sheetrock installation contractor             75
Electrical contractor                                  100
Electronic security consultant                         150
Employment agency                                      100
Escort service                                         200
Exterminating and pest control                         150
Fiduciary services                                     100
Fingerprint services                                   100
Firearms and ammunition-- distributor or
 wholesaler                                           1,000
Firearms and ammunition-- retail sales                  550

                               27
Firearms and ammunition-- gunsmith                   500
Fire prevention service                              100
Fireproofing contractor license                      150
Florist                                              150
Flower conserv. and agricultural nursery             100
Flying school                                        250
Foreign Sales Corporation                            100
Free lance photographer                              100
Garage and repair shops                              200
Garbage removal                                      100
Gasoline station                                     250
General aviation service and maintenance             125
General manufacturing-- glass                        150
General manufacturing-- food                         150
General manufacturing-- tobacco                      150
General manufacturing-- textile                      150
General manufacturing-- clothes                      150
General manufacturing-- public printing              150
General manufacturing-- chemical                     150
General manufacturing-- petroleum                  1,000
General manufacturing-- rubber                     1,000
General manufacturing-- leather                      150
General manufacturing-- metal                        500
General manufacturing-- fabricated metal             500
General manufacturing-- machinery                    500
General manufacturing-- electrical machinery         500
General manufacturing-- transportation equipment     300
General manufacturing-- watches                      350
General manufacturing-- miscellaneous                300
Glass tinting contractors                             75
Golf course                                          150
Guard dog service                                    100
Hair removal service                                  75
Health club or spa                                   300
Holding company                                      200
Hotel and guest house A-- over 100 beds              400
Hotel and guest house B-- over 40-99 beds            300
Hotel and guest house C-- 1-39 beds                  200
Hotelkeeper-- liquor                                 200
Hypnotism consultant                                 100
Ice manufacturing                                    250
Importer of goods for resale                         200

                               28
Information and data processing services          100
Installation of equipment                          75
Installation of fences                             75
Installation of fire and burglary alarm systems   200
Interior decorating                               100
Investment advisory service                       200
Investment brokerage                              400
Itinerant vendor license                           50
Janitorial service and supply                     150
Jewelry and watch repair shop                     100
Judo instructor                                   100
Karate instructor                                 100
Kindergarten school                               200
Landscaping consultant                            100
Landscaping, garden, maintenance service          100
Laundromat                                        200
Laundry pickup and delivery service               100
Leasing of plants                                 100
Lie detection service                             100
Liquor wholesalers license                        400
Machine shop                                      100
Manicurist apprentice                              10
Manufacturers of aerated waters                   150
Manicurist                                         75
Marine biological supplies                        100
Marine salvage and Rel undeater service           150
Marine surveyor and blastg service                150
Marine surveyor and conltant                      150
Masonry contractor                                 75
Massage parlor                                    150
Master electricia                                 100
Master plumber                                    100
Media adverting, promotion and production         200
Medical labatory                                  300
Messengernd delivery service                      100
Misc. asement devices                             150
Mobilfood service                                 100
Mobe refreshment stand                             75
Meling agency                                     100
Mortgage banker                                   200
Mortgage broker                                   400
Motion picture distribution                       150

                               29
Motion picture theater                          500
Motor vehicle dealer                            500
Moving and freight forwarding services          200
Music recording and sales business              200
Nickelodeon per machine                          30
Night club license                              700
Nutrition and consulting services               100
Oceanographic research and development          100
Out patient care facility                       100
Owners representative coordinator               100
Painting contractor                              75
Paralegal services                              100
Parking lot vehicle                             100
Pharmacy                                        300
Photocopying services                            75
Photographic processing or studio                50
Piano technician                                100
Pin ball and similar machines per machine        50
Plastering contractor                            75
Plumbing contractor                             100
Pollution control services                      100
Poultry farm-- agriculture
Prime distillers of alcoholic beverages        1,500
Printing and publishing house                    250
Private elementary/secondary school              200
Production of milk and milk products             125
Project coordinator/consultant                    75
Public accountant                                120
Public auctioneer                                100
Public dance license                              25
Public relations services                        100
Public title reporter                            100
Radio and television repair shop                 100
Radio advertising, promotion and production      200
Radio station                                    500
Real estate broker                               250
Real estate salesman                             200
Real estate salesman-- temporary                 100
Real estate-- change business place               50
Real estate-- change of associate                 50
Red cap porter service                            50
Rent of real property (other than buildings)     100

                               30
Rental of equipment                                100
Rental of non-residential building                 150
Rental watersports equipment                       100
Repair and maintenance of misc. items              100
Restaurant A-- Seating capacity 25 or more         200
Restaurant B-- Seating capacity less than 25       125
Retail shop and store-- except liquor              100
Retailers liquor license                           250
Riding academy                                      75
Rooming house                                      100
Rug and furniture cleaning on location             100
Sailing school                                     200
Sale of prepaid hotel reservation                  125
Sales and marketing concepts                        50
Sales finance                                      200
Salvage and sale of used parts                     100
Scheduled air service                              700
School of ceramics                                 100
School of language                                 100
School of music                                    100
School of philosophy                               100
School of underwater photography                   100
Scooter and/or motorcycle rental                   150
Scrap metal collection and sales                   100
Scrap paper collection and sales                   100
Scrap plastic collection and sales                 100
Scuba diving school and related services           125
Secretarial service                                100
Security analyzing service                         100
Septic tank cleaning                               150
Sewer cleaning and rodding services                150
Sewerage maintenance and operational engineering
 services                                          150
Sewing school                                      100
Sheet metal and iron work shop                     150
Ship chandler                                      100
Shoe repair shop                                    75
Sightseeing and tour operations                    100
Sign painting                                       75
Silk screen manufacturing                          150
Skating rink                                       175

                               31
Solicitor, sales and commission agent               75
Sporting and recreational camp                     100
Sports instructor                                  100
Sports promoter                                    150
Sprinkle system installation contractor             75
Steamship and shipping agents                      150
Stevedoring license                                100
Summer school                                      100
Swimming instruction                               100
Swimming pool installation contractor              150
Tailoring and alteration service                   100
Tavernkeeper A-- distilled and fermented spirits   250
Tavernkeeper B-- fermented spirits only            150
Tax consultant                                     100
Telegraph office                                   350
Television station                                 600
Temporary help contracting agency                  100
Tennis club                                        100
Theatrical production, except motion picture       100
Theatrical promoter and booking agent              150
Theatrical variety employment service              150
Tile setting contractor                             75
Tire recapping and retreading service              100
Tobacco Retailer                                   100
Tobacco Wholesaler                                 500
Transient disco service                             75
Transient amusement operator                       500
Translation services                               100
Travel and ticket agent                            150
Tree surgery                                       100
Trucking, transportation and delivery              100
Typewriter repair shop                             100
Undertaking business                               500
Upholstery shop                                    100
Used car lot                                       100
Vehicle inspection service                         100
Vending machine A--
 License-- 0 through 5 machines                    100
Vending machine B--
 License-- 6 through 20 machines                   150
Vending machine C--
 License-- 21 through 50 machines                  200

                               32
Vending machine D--
 License-- more than 50 machines                        400
Vocational training school                              100
Water skiing school                                     100
Water supply services                                   150
Waterproofing contractor                                 75
Welding services                                        100
Wholesaler and other than liquor                        250
Writing school                                          100
Yacht brokerage service                                 100

(b) Any person or association engaged in a business,
occupation, profession, or trade not designated in
subsection (a) of this section or not covered by any other
provision of this Code shall obtain an annual license at a
fee of $100.

. . . .

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit

                               33